DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-6, 8, 11, 13-14, 17-19, 21 and 24-25 are currently under examination. Claims 7, 9-10, 12, 15-16, 20 and 22-23 are withdrawn from consideration. Claims 1, 4 and 13 are amended. Claims 24-25 are newly added.
Previous Grounds of Rejection
In the light of the amendments, the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, with respect to claims 1-6, 8, 11, 13-14, 17-19 and 21 is withdrawn.
the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, with respect to claim 21 as being use the phrase of “recovered organic materials” stands.
Claims 1-6, 8, 13-14, 17-19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goh et al. (US 2017/0174523 A1) is amended as set forth below.
New grounds of rejections are set forth below. 
Amended & New Grounds of Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8, 11, 13-14, 17-19, 21 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In this case, claim 1 contains subject matter “the FRP matrix having fibers embedded therein” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Appropriated corrections are required.
All other claims depend directly or indirectly from the rejected claims and are, therefore, also rejected under 35 USC § 112(a) for the reasons set forth above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase of “glycerol-derived fragments” recited in claim 13 is considered indefinite because the metes and bounds of the claimed “derived fragments” are unclear. 
Appropriated corrections are required.


For purpose of the examination, the phrase of “organic materials” is interpreted as “fibers”. Appropriated corrections are required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8, 13-14, 17-19, 21 and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goh et al. (US 2017/0174523 A1).
Regarding claims 1 and 25, Goh et al. teach a method for depolymerization of a cured epoxy resin material containing carbon fiber reinforced plastics (applicant’s FRP, applicant’s a matrix digest solution having fibers as recited in claim 1 and the FRP composite having fibers as recited in claim 25)  ([0075]) comprising providing a cured epoxy resin material containing carbon fiber reinforced plastics, depolymerized FRP with an aqueous solution of H2O2 and metal chloride salt RuCl3, MnSO4 or metal oxide MnO2) at 700C (applicant’s predetermined temperature) [0097], [0120], [0181] and Table 1),  and separated filler ([0120]) (applicants’ the fibers).
Although Goh et al. do not specific disclose oxygen as a terminal oxidant as per applicant claims 1 and 25, it is known H2O2 decomposes to generate oxygen in situ.
Regarding claim 2, the filler taught by Goh et al. is carbon fibers ([0111]).
Regarding claim 3, the carbon fiber reinforced plastics taught by Goh et al. is pretreated as the instant claim ([0042]-[0044] and [0105]).
2O2 decomposing an oxygen in situ.
Regarding claim 5, Goh et al. teach a cured epoxy resin material containing carbon fiber reinforced plastics obtained from a curing reaction of an epoxy compound having two or more epoxy groups and a curing agent having an amine group ([0062] and [0127]). As such, the resulting cured epoxy resin material is an amine-epoxy resin as the instant claim.
Regarding claims 6 and 8, as discussed above, the process taught by Goh et al. comprises MnSO4 as the instant claim ([0034]-[0035]).
Regarding claims 13-14 and 19, the process taught by Goh et al. include KOH (FIG. 1).
Regarding claims 17-18, the cured epoxy resin material taught by Goh et al. contains diglycidyl ether  epoxy compound containing an aromatic amine curing agent as the instant claims ([0127]).
Regarding claim 21, as discussed above, the process taught by Goh et al. includes recover depolymerized product (e.g. carbon fibers) as the instant claim ([0093]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 11 and 24 rejected under 35 U.S.C. 103 as being unpatentable over Goh et al. as applied to claim 1 above. 
Regarding claim 11, although Goh et al. do not teach MnCl2 as per applicant elected and claimed catalyst, MnSO4 taught by Goh et al. is considered as a chemical equivalent to the instant claimed MnCl2 used as a catalyst for depolymerization of cured epoxy resin material because both are Mn(II) salt. One of ordinary skill in the art would 
Regarding claim 24, the process for depolymerization taught by Goh et al. teach does not performance under inert atmosphere, excluding air. In other words, a method taught by Goh et al. performance under air the oxygen source as the instant claim.
Response to Arguments
With regards to the previous Grounds of Rejection
Applicant's arguments filed on 01/13/2022 have been considered but are not persuasive. The examiner would like to take this opportunity to address the Applicant's arguments.
Applicants argued the Office Action provides no reference to support its assertion that "H202 decomposes to generate oxygen in situ." Applicant requests that such a reference relevant to the conditions in Goh be provided. Second, Applicant believes in the reaction conditions relevant to Goh, H202 may decompose to radicals. However, our experiments even for H202 suggest an ionic mechanism that would not involve molecular oxygen (Remarks, page 8).
The Office respectfully submits, as set forth in the previous office action dated on 09/13/2021, it is known H2O2 decomposes to generate oxygen in the presence of transition metal catalyst. It is evidenced by Bedka et al. (Acta Innovations, ISSN 2300-5599, 2018, 26, 45-52). Bedka et al. disclose decomposing hydrogen peroxide yields only oxygen and water (disproportionation) (Abstract, and Fig. 1):

    PNG
    media_image1.png
    328
    732
    media_image1.png
    Greyscale

Goh et al. teach a method for depolymerization of a cured epoxy resin material containing carbon fiber reinforced plastics (applicant’s FRP, applicant’s a matrix digest solution having fibers as recited in claim 1 and the FRP composite having fibers as recited in claim 25)  ([0075]) comprising providing a cured epoxy resin material containing carbon fiber reinforced plastics, depolymerized FRP with an aqueous solution of H2O2 and metal chloride salt RuCl3, MnSO4 or metal oxide MnO2) at 700C (applicant’s predetermined temperature) [0097], [0120], [0181] and Table 1),  and separated filler ([0120]) (applicants’ the fibers).
As such, the rejection of claims 1 and 25 as set forth in the office action above, is proper and stands.
The rejection for the remaining claims, 2-6, 8, 13-14, 17-19, 21 and 24, were either directly or indirectly dependent thereon stands.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/Primary Examiner, Art Unit 1738